                                       UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF CALIFORNIA

In re:                                                      Bankruptcy No.: 19-50981
Loretta Birmingham                                          RS No.:          NFS-102
                                                            Hearing Date: September 3, 2019
Debtor(s)                                                   Time: 10:30 a.m.

                                              Relief From Stay Cover Sheet

Instructions: Complete caption and Section A for all motions. Complete Section B for mobile homes, motor vehicles, and
personal property. Complete Section C for real property. Utilize Section C as necessary. If moving party is not a secured
creditor, briefly summarize the nature of the motion in Section D.

    (A)     Date Petition Filed: May 13, 2019              Chapter:      13
            Prior hearings on this obligation:             Last Day to File §523/§727 Complaints: 08/30/2019

    (B)     Description of personal property collateral (e.g. 1983 Ford Taurus):
            Secured Creditor [ ] or lessor [ ]
            Fair Market Value:           $                                      Source of Value:
            Current Balance:             $                                      Pre-Petition Default: $
            Monthly Payment:             $                                           No. of Months:
            Insurance Advance:           $                                      Post-Petition Default: $
                                                                                     No. of Months:
    (C)     Description of real property collateral (e.g. Single family residence, Oakland, CA):
            1565 E Middle Ave, San Martin, CA 95046

            Fair Market Value: $3,000,000.00 Source of Value: Debtor’s Schedules         If appraisal, date:
            Moving Party’s position (first trust deed, second, abstract, etc.): 1st Trust Deed


            Approx. Bal:           $940,663.86                              Pre-Petition Default $155,817.58
            As of (date):           August 5, 2019                                 No. of Months:40
            Mo. Payment            $4,098.05                                Post-Petition Default: $12,294.15
            Notice of Default (date): 12/17/2014                                   No. of Months:3
            Notice of Trustee's Sale: 04/08/2019                            Advances Senior Liens:
            Specify name and status of other liens and encumbrances, if known (e.g., trust deeds, tax liens, etc.):

                 Position                Amount                     Mo. Payment                           Defaults
            1st Trust Deed:       $940,663.86                  $ 4,098.05                      $ 168,111.73
            2nd Trust Deed:       $                                                            $
                                  $                                                            $
                                  $                                                            $
                        (Total)   $940,663.86                  $ 4,098.05                      $ 168,111.73
    (D)     Other Pertinent Information: Movant requests relief from stay based on the Debtor’s failure to make post-
                                        petition payments. There is no current loan modification in review. Movant also
                                        seeks relief from Co-Debtor Stay.


  Dated: August 13, 2019                          /s/Nathan F. Smith
                                                  Signature
                                                  Nathan F. Smith, #264635
                                                  Print or Type Name
                                                  Attorney for: U.S. Bank Trust, N.A., as Trustee for
                                                  LSF9 Master Participation Trust by Caliber Home
                                                  Loans, Inc., as its attorney in fact



   Case: 19-50981             Doc# 24-1       Filed: 08/13/19        Entered: 08/13/19 16:11:21                Page 1 of
                                                           1
